Citation Nr: 0508745	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The appellant served on active duty from January 15, 1964 to 
October 2, 1964.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision issued by the Nashville, Tennessee Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's petition to reopen his claim of entitlement to 
service connection for a bilateral knee disorder.  The 
appellant perfected an appeal of this decision.  

The appellant testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in May 2003.  A 
transcript of that hearing is associated with the claims 
file.  

In a January 2004 decision, the Board reopened the 
appellant's claim of entitlement to service connection for a 
bilateral knee disorder on the basis of new and material 
evidence and remanded the case for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance by the RO with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.

In its January 2004 remand, the Board instructed the RO to 
provide the appellant with a VA examination to determine the 
nature, onset date and etiology of any current knee 
pathology.  The Board instructed the examiner to provide an 
opinion as to whether it is at least as likely as not that 
the onset of any current knee disorder is attributable to the 
appellant's period of military service.  In addition, the 
Board instructed that the examiner respond to the following 
specific questions:

(a.) On the basis of the clinical record 
and the known development characteristics 
of the diagnosed knee disorders, can it 
be concluded with clear and unmistakable 
certainty that each currently diagnosed 
knee disorder preexisted the appellant's 
entry into active military service in 
January 1964?

(b.) If any current left or right knee 
disorder did clearly preexist service, 
can it be concluded with clear and 
unmistakable certainty that the pre-
existing knee disorder was not aggravated 
to a permanent degree in service beyond 
that which would be due to the natural 
progression of the disease?

A review of the record shows that, in October 2004, after 
reviewing the claims file, a VA physician attempted to answer 
the questions posed by the Board.  The pertinent part of the 
reviewer's October 2004 report reads as follows:

Therefore, it cannot be concluded with 
clear and unmistakable certainty that the 
diagnosed knee disorder is attributable 
to his service in 1964, however, cannot 
be concluded with clear and unmistakable 
certainty that the knee disorder was not 
aggravated by his service, but is 
unlikely to have been aggravated beyond 
the norms of the natural progression of 
the disease.  

Upon review, the Board feels that the claims file should be 
returned to the October 2004 VA reviewer to clarify the 
opinion offered.  More specifically, the remand had directed 
the reviewer to state whether it could be concluded with 
clear and unmistakable certainty that each currently 
diagnosed knee disorder preexisted the appellant's entry into 
active military service in January 1964, and, if the reviewer 
determined that the evidence clearly and unmistakably showed 
that the appellant had had any knee pathology at the time of 
his entry into active military service in January 1964, to 
address the question of whether each such pre-existing knee 
condition underwent any worsening during the appellant's 
period of active service.  In addition, if worsening was 
found, the reviewer was to have addressed the question of 
whether the evidence clearly and unmistakably showed that the 
worsening was not beyond the natural progression of the 
disease.  The reviewer was also to have indicated the 
diagnosis and etiology for each knee disorder currently 
found.  The October 2004 VA reviewer did not address the 
important questions of current diagnoses, onset date and 
etiology of current diagnoses, the existence of knee 
pathology in January 1964, or the worsening of any such 
identified pre-existing knee pathology.  Given the guidance 
of the Court in Stegall, the case must again be remanded to 
accomplish these directives.

Accordingly, this case is REMANDED for the following 
development:

1.  VBA should arrange to have the 
appellant's claims file reviewed by the VA 
physician who conducted the prior review 
in October 2004.  (If that physician is 
not available, another physician may 
accomplish the review.)  

The reviewer should examine the entire 
claims file, including the service 
medical records, and provide opinions on 
the following questions:  
(a.) does the appellant currently 
suffer from any right or left knee 
pathology, and if so, what is the correct 
diagnosis for each such disorder in each 
knee? 
(b.) if current right or left knee 
pathology is found, does the evidence 
clearly and unmistakably show that such 
knee pathology existed at the time of the 
appellant's January 15, 1964 entrance 
into service?
(c.) if right or left knee pathology 
clearly existed on January 15, 1964, did 
any such identified right or left knee 
pathology worsen during the appellant's 
period of active military service 
(January 15, 1964 to October 2, 1964)?
(d.) if worsening occurred, can it be 
concluded with clear and unmistakable 
certainty that each pre-existing right or 
left knee disorder was not aggravated in 
service (January 15, 1964 to October 2, 
1964) to a permanent degree beyond that 
which would be due to the natural 
progression of each such right or left 
knee disorder?  (This question was 
addressed by the examiner in October 2004; 
the examiner should indicate whether his 
opinion has changed and explain why.)
(e.) if, on January 15, 1964, no 
right or left knee pathology existed, is 
it at least as likely as not (i.e., 
probability of 50% or greater) that any 
currently diagnosed right or left knee 
disorder is attributable to the 
appellant's active military service from 
January 15, 1964 to October 2, 1964?

(If deemed necessary, an examination 
should be conducted to answer these 
questions.)

The rationale for any opinion expressed 
must be provided.

2.  Upon receipt of the report of the VA 
reviewer, VBA should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, VBA should refer the report to 
the VA reviewer for corrections or 
additions.

3.  Thereafter, VBA should consider all 
of the evidence of record and re-
adjudicate the appellant's claim.  In 
that regard, a threshold determination 
must be made as to whether any diagnosed 
right and left knee disorder(s) pre-
existed service, and if so, whether any 
such right or left knee disorder was 
aggravated by service.  The holdings in 
Cotant v. Principi, 17 Vet. App. 116 
(2003) and VAOGCPREC 3-2003 should be 
specifically considered in that threshold 
determination.  

4.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for all scheduled examinations, if 
any, and to cooperate in the development of the case, and 
that the consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	M. HANNAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


